Citation Nr: 1822661	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-15 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bladder and prostate removal resulting from cancer as secondary to service-connected seizure disorder medication.

2.  Entitlement to service connection for glaucoma as secondary to service-connected seizure disorder medication.

3.  Entitlement to service connection for bilateral hearing loss as secondary to service-connected seizure disorder medication. 

4.  Entitlement to service connection for hypertension with cardiovascular condition as secondary to service-connected seizure disorder medication. 

5.  Entitlement to service connection for a gastrointestinal condition as secondary to service-connected seizure disorder medication. 

6.  Entitlement to service connection for gum/dental problems as secondary to service-connected seizure disorder medication. 

7.  Entitlement to service connection for an acquired psychiatric disability, to include depression, as secondary to service-connected seizure disorder medication. 

8.  Entitlement to a disability rating in excess of 10 percent for a seizure disorder.


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to April 1965.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the January 2014 substantive appeal (VA Form 9), the Veteran waived his right to a hearing.  The undersigned Veterans Law Judge has been assigned to this appeal pursuant to 38 C.F.R. § 19.3(a).

The Veteran has submitted relevant evidence since the issuance of the May 2014 Supplemental Statement of the Case.  Because the Veteran filed his VA Form 9 after February 2, 2013 and did not request initial RO review of this newly submitted evidence, these records may be initially considered by the Board.  38 U.S.C. § 7105(e)(1) (2012).  Appellate consideration may proceed.  

The Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include depression, as secondary to service-connected seizure disorder medication is addressed in the remand portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's transitional cell carcinoma (s/p resection of bladder and prostate) is not due to, the result of, or aggravated by the medication used to treat the Veteran's service-connected seizure disorder.

2.  The Veteran's glaucoma is not due to, the result of, or aggravated by the medication used to treat the Veteran's service-connected seizure disorder.

3.  The Veteran's bilateral hearing loss is not due to, the result of, or aggravated by the medication used to treat the Veteran's service-connected seizure disorder.

4.  The Veteran's hypertension with cardiovascular condition is not due to, the result of, or aggravated by the medication used to treat the Veteran's service-connected seizure disorder.

5.  The Veteran's gastrointestinal condition is not due to, the result of, or aggravated by the medication used to treat the Veteran's service-connected seizure disorder.

6.  The Veteran's gum/dental problems are not due to, the result of, or aggravated by the medication used to treat the Veteran's service-connected seizure disorder.  Additionally, he has not alleged, and the records do not show impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, or similar disability manifested by bone loss.

7.  The Veteran's seizure disorder is controlled by medication; the evidence does not demonstrate at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bladder and prostate removal resulting from cancer as secondary to service-connected seizure disorder medication have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017). 

2.  The criteria for entitlement to service connection for glaucoma as secondary to service-connected seizure disorder medication have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

3.  The criteria for entitlement to service connection for bilateral hearing loss as secondary to service-connected seizure disorder medication have not been met.   
38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

4.  The criteria for entitlement to service connection for hypertension with cardiovascular condition as secondary to service-connected seizure disorder medication have not been met.   38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

5.  The criteria for entitlement to service connection for a gastrointestinal condition as secondary to service-connected seizure disorder medication have not been met.   38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).   

6.  The criteria for entitlement to service connection for gum/dental problems as secondary to service-connected seizure disorder medication have not been met.   38 U.S.C. §§ 1131, 1712, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310, 3.382, 4.150 (2017).

7.  The criteria for a disability rating in excess of 10 percent for a service-connected seizure disorder have not been met.  38 U.S.C. §§ 1155; 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.124a, Diagnostic Codes 8910 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.



I.  Service connection claims

Regarding the Veteran's service connection claims, his sole argument on appeal is that these disabilities are secondary to the medication (Dilantin/phenytoin) used to treat his service-connected seizure disorder.  See June 2010 Statement in Support of Claim; August 2010 Statement in Support of Claim; July 2012 Statement in Support of Claim; April 2012 Notice of Disagreement.  Consequently, as the Veteran has not alleged that his claimed disabilities are directly related to his military service,  and such a theory of entitlement is not raised elsewhere in the record, the Board declines to engage in a direct service connection analysis for these disabilities.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").  The Board has adjusted the issue on the title page of this decision accordingly.

Service connection may be considered on a secondary basis pursuant to 38 C.F.R. § 3.310.  The evidence must demonstrate an etiological relationship between a service-connected disability and the condition said to be proximately due to or the result of the service-connected disability.  See Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service-connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As an initial matter, the Veteran's VA treatment records and VA examinations confirm that the Veteran has experienced current disabilities within the appeals period for all claims adjudicated herein. Thus, this point is conceded.

Additionally, the Board acknowledges the Veteran's sincere belief that his seizure medication has caused the disabilities on appeal.  However, as a layperson not shown to possess any pertinent medical training or expertise, the Veteran is not competent to render an opinion on the etiology of a specific disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  Consequently, to the extent that record contains the Veteran's lay assertions relating his current disabilities to his anti-seizure medication; these statements are not competent evidence and are afforded no probative value in this decision.  See e.g., June 2010 Statement in Support of Claim.

With regard to the internet articles and lists of medication side effects submitted by the Veteran, this evidence has been reviewed; however as side effects are merely symptoms that do not rise to the level of separate, distinct diagnoses without clinical evaluation, the Board finds these documents lacking in probative value and outweighed by the competent medical opinions by the VA examiners of record.  See August 2010, April 2012, and May 2014 submissions; see also discussion on VA medical opinions, infra.  As such, these documents are not accorded any significant evidentiary weight. 

With these preliminary matters established, the Board turns to adjudicating the specific claims, as set forth below.  

A.  Bladder and prostate removal resulting from cancer

The evidence of record fails to establish that the Veteran's transitional cell carcinoma (s/p resection of bladder and prostate) was proximately due to, the result of, or aggravated by the use of Dilantin to treat his service-connected seizure disorder.  In March 2013, the Veteran was afforded a VA examination to assess the nature of his claimed transitional cell carcinoma (s/p resection of bladder and prostate) condition.  Following an in-person examination and review of the electronic claims file, the VA examiner issued the following medical opinion:

I have reviewed the medical records of the Veteran.  I have checked "UPTODATE" and "PUBMED" for any evidence of relationship of Veteran's seizure medication and his transitional cell carcinoma of bladder which has been diagnosed and treated with surgery.  There is no evidence in the literature for such etiological association.  The documents that Veteran has provided from internet in his C-file do not mention any etiological relation between his seizure medications and transitional cell cancer of bladder.  The Veteran's bladder cancer was not aggravated by seizure medications.  There are references in the literature shown below in support of my opinion.  J Natl. Cancer Inst. 1989 May 10;81(1):803-8 ["Cancer among epileptic patients exposed to anticonvulsant drugs"].  J Surg Oncol. 1969;1(1):77-9 ["Lack of effect of diphenylhydantoin ingestion on vesical transitional epithelium in the rat"].

As the only competent medical nexus opinion of record in regards to this claim, the Board finds the March 2013 VA examiner's opinion to be highly probative and dispositive of the Veteran's secondary service connection claim under 38 C.F.R. § 3.310.  The VA examiner's opinion is even bolstered by relevant medical literature.  As the competent evidence fails to establish that the Veteran's claimed transitional cell carcinoma (s/p resection of bladder and prostate) condition was the result of or aggravated by the medication used to treat the Veteran's service-connected seizure disorder, the Veteran's service connection claim is denied.  

B.  Glaucoma

The Veteran was afforded a VA examination in March 2013 to assess his claims of an eye disability associated with his long-term use of Dilantin for his service-connected seizure disorder.  After a review of the Veteran's electronic claims file and in-person examination, the VA examiner diagnosed the Veteran, in relevant part, with glaucoma.  It was noted that the Veteran began using Travatan drops in 2007 to treat this condition and continued to utilize this ophthalmic treatment.  Regarding a relationship between the Veteran's glaucoma and his use of Dilantin, the VA examiner issued the following opinion:

The Veteran received the diagnosis of glaucoma and was put on medication to lower the eye pressure.  He has been very well controlled and not shown any progression of nerve damage or visual field loss and his most recent fields in clinic were near normal.  The Veteran claims that his glaucoma resulted from his 40 years of Dilantin (phenytoin) use to control his seizures.  After literature search, I could not find any evidence to support that Dilantin causes glaucoma.  Actually, there is some evidence using animal models that showed Dilantin to be neuroprotective and could possibly be protective against glaucoma.  C-file reviewed as well including but not limited to the internet articles on side effects of Dilantin.  There is no mention of glaucoma in any of the listed side effects.  His glaucoma is not due to or aggravated by his Dilantin use. 

As the only competent medical nexus opinion of record in regards to this claim, the Board finds the March 2013 VA examiner's opinion to be highly probative and dispositive of the Veteran's secondary service connection claim under 38 C.F.R. § 3.310.  As the competent evidence fails to establish that the Veteran's glaucoma was the result of or aggravated by the medication used to treat the Veteran's service-connected seizure disorder, the Veteran's service connection claim is denied.  

C.  Bilateral hearing loss

The Veteran alleges that he has bilateral hearing loss as a result of prolonged use of Dilantin for the treatment of his service-connected seizure disorder.  See April 2012 Notice of Disagreement.  In developing this claim, the Veteran was afforded a VA examination in July 2011.  It was noted that the Veteran's military occupation was as a "storekeeper" and that the Veteran had minimal noise exposure while in service.  See also DD form 214.  After service, the Veteran worked for the United States Postal Service for 24 years as a clerk adjacent to letter sorter machines.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The VA examiner found that it was less likely than not that the Veteran's bilateral hearing loss was related to his military service.  This finding was based primarily on the VA examiner's conclusion that the Veteran's 1984 audiogram showed "significantly better hearing for most puretone thresholds" than his 1961 audiogram.  The VA examiner further stated it was beyond the scope of her practice to opine on whether the Veteran's hearing loss was etiologically related or aggravated by the Veteran's seizure disorder [and presumably medication use]. 

Consequently, an addendum VA medical opinion was sought to address the Veteran's contentions on appeal.  In a December 2013 addendum opinion, a VA medical examiner found that it was less likely than not that the Veteran's bilateral hearing loss was caused/aggravated by the Veteran's seizure medications.  In relevant part, the VA examiner stated:

The Veteran has a history of seizure disorder for which he has long-term been treated with phenytoin (Dilantin).  Both Dilantin and phenobarbital have had extensive use and been extensively studied.  Through a thorough research of the medical literature, Dilantin has never been shown to cause or be associated with hearing loss.  Through a thorough research of the medical literature, phenobarbital has never been shown to cause or be associated with hearing loss. . . Also, Dilantin or phenobarbital have never been shown to aggravate hearing loss.

The Board finds that December 2013 addendum VA medical opinion to be highly probative and dispositive in this case, as it is the only competent medical opinion of record addressing the Veteran's contentions.  As the Veteran has not provided any other competent medical evidence linking his bilateral hearing loss to the long-term use of his anti-seizure medications, secondary service connection for this disability must be denied. 

D.  Hypertension with cardiovascular condition

The evidence of record fails to establish that the Veteran's hypertension and cardiovascular condition were proximately due to, the result of, or aggravated by the use of Dilantin to treat his service-connected seizure disorder.  In March 2013, the Veteran was afforded a VA examination to assess the nature of his hypertension and cardiovascular condition.  Following an in-person examination and review of the electronic claims file, the VA examiner issued the following medical opinion:

I have reviewed the medical records of the Veteran.  I have checked "UPTODATE" and "PUBMED" for any evidence of relationship of Veteran's seizure medications and his coronary artery disease and hypertension.  There is no evidence in the literature for such etiological association.  The documents that Veteran has provided from internet in his C-file do not mention any etiological relation between is seizure medications and coronary artery disease and hypertension.  The Veteran's hypertension and coronary artery disease was not aggravated by seizure medications.  Dilantin can cause low blood pressure, but does not cause high blood pressure.  There is evidence in the literature of beneficial effect of Dilantin for coronary artery disease.  Below are two references to that effect.  Atherosclerosis. 2004 Jun;174(2):275-85 ["Phenytoin treatment reduces atherosclerosis in mice through mechanisms independent of plasma HDL-cholesterol concentration"].  Int J Cardiol. 2006 Feb 8;107(1):21-9 Epub 2005 Jul 5["Phenytoin can accelerate the healing process after experimental myocardial infarction?"]. 

As the only competent medical nexus opinion of record in regards to this claim, the Board finds the March 2013 VA examiner's opinion to be highly probative and dispositive of the Veteran's secondary service connection claim under 38 C.F.R. § 3.310.  The VA examiner's opinion is even bolstered by relevant medical literature.  As the competent evidence fails to establish that the Veteran's hypertension and cardiovascular condition were the result of or aggravated by the medication used to treat the Veteran's service-connected seizure disorder, the Veteran's service connection claim is denied.  

E.  Gastrointestinal condition

The evidence of record fails to establish that the Veteran's gastrointestinal condition, which has been diagnosed as Crohn's disease, was proximately due to, the result of, or aggravated by the use of Dilantin to treat his service-connected seizure disorder.  In March 2013, the Veteran was afforded a VA examination to assess the nature of his claimed gastrointestinal condition.  Following an in-person examination and review of the electronic claims file, the VA examiner issued the following medical opinion:

The Veterans gastrointestinal condition was not aggravated by seizure medications. . . I have checked the medical records of the Veteran.  I have checked "UPTODATE" and "PUBMED" for any evidence of relationship of Veteran's seizure medications and his gastrointestinal disorder which has been diagnoses as Crohn's disease.  There is no evidence in the literature for such etiological association.  The documents that Veteran has provided from internet in his C-file do not mention etiological relation between his seizure medications and Crohn's disease.

As the only competent medical nexus opinion of record in regards to this claim, the Board finds the March 2013 VA examiner's opinion to be highly probative and dispositive of the Veteran's secondary service connection claim under 38 C.F.R. § 3.310.  As the competent evidence fails to establish that the Veteran's gastrointestinal condition was the result of or aggravated by the medication used to treat the Veteran's service-connected seizure disorder, the Veteran's service connection claim is denied.  

F.  Gum/dental problems
 
The Veteran contends that his long-term use of Dilantin to treat his service-connected seizure disorder has caused dental problems and infections, to include gum issues and the loss of his teeth. 

A VA examination conducted in September 2010 showed that the Veteran was missing all of his teeth except at 19, 20, 21, 22, 27, 28, 30, and 31.  His maxillary teeth were noted as replaced with a complete upper denture and the mandibular teeth were replaced with a partial denture.  No bone loss was observed in the mandible, maxilla, or hard plate.  The remaining mandibular teeth showed moderate to severe periodontal bone loss and gum disease caused by lack of hygiene and poor home care.  There was no gingival hyperplasia or Dilantin hyperplasia, meaning there was no secondary correlation of any kind of swelling or inflammation of his gums from his anti-seizure medication.  

In an addendum medical opinion, the VA examiner further provided the following opinion/explanation:

It is impossible to determine whether the [Veteran's] loss of teeth is directly related to his use of Dilantin.  One known side-effect of Dilantin is gingival hyperplasia, which is an overgrowth of soft tissue that does not involve any alveolar bone loss and can be managed with excision of hyperplastic soft tissue if needed and good oral hygiene.  There is no gingival hyperplasia noted at [VA examination].  There are no dental records available that document exactly when or why his currently missing teeth were extracted.  

Following review of the records, the VA examiner summarized stating, "there is no evidence of any gingival hyperplasia between 1986 and present.  Inadequate records to determine if there was gingival hyperplasia prior to that.  If there was, management with good oral hygiene and gingivectomy if needed should not result in loss of teeth.  Thus, it is less likely than not that [the Veteran's] loss of teeth is related to his seizure medication."

As the only competent medical opinion of record addressing the Veteran's contentions on appeal, the Board affords the September 2010 VA examiner's medical opinion significant evidentiary weight.  While the Board acknowledges that  August 2010 VA examiner noted the presence of gingival hyperplasia during the course of the Veteran's epilepsy VA examination; the Board find the contemporaneous VA medical examination conducted by a VA dentist in September 2010 to be more probative, as the opinion of a dentist outweighs that of a physician's assistant in terms of the Veteran's dental health. 

Further, it is noted that service connection may not be established for compensation purposes in the absence of dental trauma with bone loss.  See 38 C.F.R. §§ 3.381, 4.150, Diagnostic Codes 9900-16 (2017).  Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment-which is not at issue here. 38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381, 4.150 (2017).  Thus, as the Veteran does not appear to be seeking service connection for impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, or similar disability manifested by bone loss, and the competent medical nexus opinion is negative, his claim for service connection must be denied.

II.  Increased rating claim

The Veteran has been service-connected with a seizure disorder since March 1987.  It is currently rated as 10 percent disabling under Diagnostic Code 8910 for grand mal, epilepsy.  See 38 C.F.R. § 4.124a (2017).    Pursuant to this diagnostic code, the Veteran's disability must be rated under the general rating formula for major seizures.  Id.  In June 2010, the Veteran filed a request for an increased evaluation for his service-connected seizure disorder.  This non-initial increased rating claim remains on appeal.  

To be eligible for a 20 percent evaluation or higher, the evidence must show, at a minimum,  that the Veteran has experienced at least 1 major seizure in the last 2 years; or at least 2 minor seizures within the last 6 months.  See 38 C.F.R. § 4.124a (2017).

The Veteran is not eligible for a rating in excess of the current 10 percent evaluation, as the record establishes his seizure disorder is controlled with anticonvulsant medication, and he has not experienced any major or minor seizures during the pendency of this appeal.  The Veteran's VA treatment records show he is under routine monitoring by a neurologist, and his seizure disorder is consistently reported as controlled, stable, inactive, or asymptomatic.  At various points in the record, the Veteran has described his last major seizure as occurring in the mid-1970s, or 2005.  See September 2007 VA treatment records; see also August 2010 VA examination; see also April 2012 VA neurology note ("His last seizure was approximately 30 years ago").  Regardless, it is clear that the Veteran has not sustained any major or minor seizures within the appeals period.  The August 2010 VA examination was negative for any recent or active seizures.  Despite subjectively reporting the presence of brief episodes of transient loss of consciousness at the March 2013 VA examination, the VA examiner found no evidence of major seizures within the prior 2 years or any minor seizures upon clinical examination or in the Veteran's medical records.  The March 2013 VA examiner noted a normal neurologic examination.  Since determining the degree of the Veteran's impairment hinges on evaluation of the clinically significant symptoms and objectively measurable criteria under the rating schedule, the Board affords greater evidentiary weight to the contemporaneous medical records and objective examinations by VA examiners over the Veteran's subjective lay statements.

In the absence of objective evidence proving the Veteran has experienced at least 1 major seizure in the last 2 years; or at least 2 minor seizures within the last 6 months, the Veteran's increased rating claim for his service-connected seizure disorder must be denied. 


ORDER

Entitlement to service connection for bladder and prostate removal resulting from cancer as secondary to service-connected seizure disorder medication is denied. 

Entitlement to service connection for glaucoma as secondary to service-connected seizure disorder medication is denied. 

Entitlement to service connection for bilateral hearing loss as secondary to service-connected seizure medication disorder is denied. 

Entitlement to service connection for hypertension with cardiovascular condition as secondary to service-connected seizure disorder medication is denied.

Entitlement to service connection for a gastrointestinal condition as secondary to service-connected seizure disorder medication is denied. 

Entitlement to service connection for gum/dental problems as secondary to service-connected seizure disorder medication is denied. 

Entitlement to a disability rating in excess of 10 percent for a service-connected seizure disorder is denied.


REMAND

The Veteran contends that he is entitled to secondary service connection for depression, due to the long-term side effects of medication he takes to treat his service-connected seizure disorder.  Regrettably, this claim must be remanded to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2012).  While this claim originally focused only on depression, it has been broadened under Clemons v. Shinseki, 23 Vet. App. 1 (2009), and recharacterized as set forth in the issue section of this decision, supra.

In March 2013, the Veteran was afforded a VA examination to assess his claims of depression secondary to the use of Dilantin for his service-connected seizure disorder.  The VA examiner noted that the Veteran did not have any mental health disorders that met Axis I psychiatric criteria.  Upon clinical examination, he appeared happy and highly functional.  In the absence of a current disability, the VA examiner did not issue a medical nexus opinion.

However, since this VA examination was conducted, the Veteran's VA treatment records show that the Veteran has been diagnosed with moderate major depressive disorder with secondary insomnia by a qualified mental health provider.  In March 2015, the Veteran also submitted a letter indicating that a VA mental health provider had diagnosed him with interitcal dysphoria (IDD).  Along with this letter, the Veteran submitted an article suggesting that one out of every two or three people with epilepsy may have IDD.  In light of this new information, the Board finds that a new VA psychiatric examination is warranted to assess whether the Veteran experiences any current psychiatric disabilities, and if so, whether those disabilities are due to or aggravated by the Veteran's long-term use of Dilantin for the treatment of his service-connected seizure disorder.

As this claim is being remanded for a new VA examination, the AOJ must also associate any updated VA treatment records, from December 2013 to present, with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from VA medical facilities in South Carolina, to include the Charleston, South Carolina VA Medical Center and Myrtle Beach Outpatient Clinic, from December 2013 to present; and associate the records with the electronic claims file.

2.  Then, schedule the Veteran for a VA psychiatric examination.  The examiner is requested to review the Veteran's electronic claims file prior to examination, and such review must be noted in the examination report.  The examiner is requested to address the following inquiries:

(a) Please identify whether the Veteran experiences any psychiatric disorders, to include depression, insomnia, and/or interictal dysphoria.  

(b) For each psychiatric disability identified, if any, please opine whether it is at least as likely as not (50 percent greater probability) that each disability is caused by, proximately due to, or aggravated by the Veteran's long-term use of Dilantin for the treatment of his service-connected seizure disorder.

If appropriate, the examiner is requested to consider and discuss the article submitted by the Veteran in March 2015 suggesting a link between interictal dysphoria and epilepsy.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  

3.  Thereafter, the AOJ should readjudicate the Veteran's claim.  If any benefit sought remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After an adequate period of time for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


